SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

590
CA 15-01856
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


VINCENT J. COONS, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

PREMIER PARKS, INC. AND DARIEN LAKE THEME PARK
AND CAMPING RESORT, INC., DEFENDANTS-APPELLANTS.


ROEMER WALLENS GOLD & MINEAUX LLP, ALBANY (MATTHEW J. KELLY OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

THOMAS J. RZEPKA, ROCHESTER, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Livingston County
(Robert B. Wiggins, A.J.), dated November 26, 2014. The order denied
the motion of defendants for summary judgment dismissing the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 17, 2016                          Frances E. Cafarell
                                                   Clerk of the Court